Fubches, J.,
concurring. This is a petition to rehear and as the opinion in this case is a per curiam, based on Wilcox v. Leach, 123 N. C., 74, it is in fact a petition to have the opinion in Wilcox v. Leach reviewed.
Notwithstanding the severe criticisms made upon the opinion in that case i nthe arguments a tthis term, of probably a half dozen cases, it still seems to me that the opinion in that case is based on sound principles; is a just and proper construction of the statute of 1895, and should be sustained. We were told that this Court can have no policy — that its duty is to construe the law as it finds it and leave matters of policy to the Legislature. I agree with these suggestions. But it is somewhat singular that after these suggestions the greater part of the argument of the petitioner was taken up in discussing the policy to be pursued in collecting taxes to meet the demands of the Government; how difficult it was to collect them before the statute of 1887; how the payment of taxes was evaded; what a burden this was- on the honest taxpayers; that this decision was going back to the old policy, and that *737tbe State would not be able, if tbis opinion stands, to collect its just revenues. And wbat was equally as striking to me was that we were then told that to remove the doubt this opinion had thrown upon this matter, the Legislature of 1899 had passed an Act providing against this erroneous construction of the Act of 1895. This being so, the matter of public policy contended for, is taken out of the case, and it is reduced to the dignity of an ordinary action, involving the title to land where the plaintiff claims title to 200 or 300 acres of land for which the deed shows he paid less than $20. The plaintiff is entitled to the full benefit, of the law arising out of the transaction and nothing more. He is entitled to nothing for the good of the public. There have been a number of cases similar to this before us, brought on deeds acquired upon certificates of sales by Counties. But not one has come before in which the County is a party. The Counties do not seem to want land; for it would seem that if they are entitled to a deed upon their certificate, as it is contended they are, and this deed gives them the absolute fee simple to the lands, that they would take the lands and sell them for their value, rather than sell their certificates for a pittance.
We are told that Stanley v. Baird, 118 N. C., involved the same question that is presented in this case, and it seems that this question was presented by the record in that case; but it was not called to the consideration of the Court nor was it considered in passing on that case, as every member of this Court well remembers.
But as I have said, to my mind the opinion in Wilcox v. Leach rests on sound and correct principles. The County Commissioners are not the owners of the lands nor of the taxes due from the defendant; they are simply the agents and trustees of the Counties to whom the taxes are due. To secure the payment of these taxes they have a lien on the lands *738of tbe delinquent taxpayer in the nature of a mortgage, with a power of sale. At the sale, the auctioneer who can not buy for the trustees nor for the principle debtor, bids the land in and under the statute certifies that fact to the Commissioners. Does this change their relations in the matter? Does it change their trust relations ? Are they, by this transaction, the absolute owners of this land in fee simple? According to the clearest principles of law, which it seems to me that no good lawyer will dispute, they are not.
Herein lies the distinction between a third person becoming the purchaser and the Commissioners who simply direct the crier to bid in the land if it does not bring enough to pay the taxes for which it is being sold — that is if it does not pay the mortgage debt.
When Wilcox v. Leach was decided at the last term of this Court, it received the approval of every member of this Court, and in my opinion it was correctlv decided and should stand.